Citation Nr: 1549474	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-13 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for chronic low back pain (back disability).

2.  Entitlement to service connection for right upper lobe pleura disability (now claimed as tuberculosis [TB]).

3.  Entitlement to service connection for irritable bowel syndrome (IBS).

4.  Entitlement to an effective date prior to December 4, 2007, for a grant of service connection for cervical spine disability.

5.  Entitlement to an evaluation in excess of 60 percent for spinal stenosis at C4-C5 with displacement and degeneration of cervical intervertebral discs and cervical radiculopathy, both upper extremities, from April 25, 2012, and to an evaluation in excess of 20 percent prior to that date, to include consideration of entitlement to a separate compensable evaluation for radiculopathy of either upper extremity.

6.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  
REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from July 1986 to October 1986.  He had active service from January to March 1991.  He has been granted service connection for a disability which manifested during a verified period of ACDUTRA from August 2001 to September 2001; that period is considered "active service" for VA purposes.  The Veteran apparently performed numerous verified and unverified periods of ACDUTRA and inactive duty for training (INACDUTRA) from 1986 through at least December 2002.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, December 2008, and September 2014 rating decisions of the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran submitted a claim for service connection for a spine disability on June 26, 2007.  In January 2008, that claim was granted, and a 20 percent initial evaluation was assigned for cervical spine disability.  The Veteran disagreed with the initial rating, and perfected a timely appeal of the initial 20 percent rating in April 2009.  The perfected substantive appeal of the initial 20 percent rating for cervical spine disability was pending when the Veteran submitted an April 25, 2012 statement that his health was declining.  The RO interpreted the April 25, 2012 statement as a "new" claim for an increased evaluation for cervical spine disability.  The issue on appeal is more accurately stated as listed on the title page of this decision.  The issue on appeal has not been considered by the RO, and is addressed in the REMAND appended to this decision.  

In May 2008, the Veteran submitted a claim for service connection for hepatitis C.  In June 2009, he withdrew that claim.  No claim regarding hepatitis C is before the Board at this time.

In September 2014, the Veteran sought an increased evaluation for posttraumatic stress disorder (PTSD).  The rating for PTSD was increased to 70 percent.  The Veteran has not disagreed with the rating assigned in the September 2014 rating decision.  No issue regarding PTSD is before the Board for appellate review.  

In October 2009, the Veteran submitted a claim for temporary total disability evaluations for periods in 2002 and 2006 when he underwent cervical spine surgeries.  A claim for benefits under 38 U.S.C.A. § 1151 for myelomalacia was also inferred.  Those claims were denied in November 2011.  The record does not reflect that the Veteran has disagreed with the November 2011 rating decision.  No issue regarding the claims denied in November 2011 is before the Board.

The Veteran submitted a request to reopen a claim for service connection for "Gulf War Syndrome" in 2013.  The Veteran did not disagree with a September 2014 denial of the request to reopen that claim.  No claim for service connection for "Gulf War Syndrome" is before the Board on appeal.  

In late October 2015, before the claims on appeal were transferred to the Board for appellate review, the Veteran submitted a claim for benefits based on individual unemployability (TDIU).  That claim has not been addressed by the RO.  Because the RO received the TDIU claim a few days before it certified the claims on appeal to the Board, the Board is including the TDIU claim as among the claims on appeal, even though the RO has not yet adjudicated the claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009)(where Veteran seeks higher rating for service-connected disabilities, claim for TDIU may be inferred).  

In his May 2009 substantive appeal, the Veteran requested a hearing before the Board.  He later clarified that he was seeking a Videoconference hearing.  In March 2010, the Veteran withdrew his request for a hearing before the Board.  Appellate review may proceed.

The Veteran's claims file is wholly electronic.  The electronic documents in Virtual VA and in the eFolder have been reviewed in preparation for this decision.

The claim for an increased initial evaluation in excess of 20 percent prior to April 25, 2012, and to an evaluation in excess of 60 percent from that date, to include consideration of a separate, compensable evaluation for neurologic disability of either upper extremity, and the claim for TDIU, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required


FINDINGS OF FACT

1.  The Veteran complained of neck and back pain while he was performing military duties during a period of ACDUTRA in 2001 which is now considered active service.  

2.  Resolving doubt in the Veteran's favor, he is entitled to service connection for a low back disability manifested during active service, although no diagnosis was assigned until later.  

3.  There is no evidence that right upper lobe pleura disability (now claimed as tuberculosis [TB]) or IBS disability was incurred during a period of active duty, was disabling during performance of ACDUTRA or INACDUTRA, or is the result of injury during performance of INACDUTRA.  

4.  A claim for service connection for a chronic low back disorder was received on June 26, 2007, and a claim for cervical spine disability was inferred prior to a December 2007 rating decision.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic low back disability are met.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for right upper lobe pleura disability, to include TB, or for service connection for IBS, are not met, nor may service connection be presumed.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2015).

3.  The criteria for an effective date of June 26, 2007, for a grant of service connection for cervical spine disability, are met.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran, who enlisted in a reserve component in 1986, seeks service connection for several disabilities which arose after his reserve service enlistment.  Applicable law provides that service connection will be granted if it is shown that a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval or air service.  38 U.S.C.A. 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).  For certain diseases defined as chronic, service connection may be warranted on a presumptive basis if the disability is manifested to a compensable degree within one year following the veteran's discharge from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2015). 

In the context of reserve component service, the term "active military, naval or air service" includes any period of active duty for training in which the individual was disabled from a disease or injury and any period of inactive duty training during which the individual was disabled from an injury, if that injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  Active duty for training (ADT) is defined as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22).  Inactive duty for training (INACDUTRA) is defined as other than full-time duty performed by the Reserves. 38 U.S.C.A. § 101(23). 

When a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred while the service member was performing ACDUTRA.  In the absence of such evidence, the period of ACDUTRA does not qualify as "active military, naval, or air service" and the Appellant does not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101 (22, (24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  Similarly, a period of INACDUTRA does not qualify as "active military, naval, or air service" unless the Appellant shows disability due to an injury during the performance of the period of INACDUTRA. 

"Injury" is defined as harm resulting from some type of external trauma.  "Disease" is defined as harm resulting from some type of internal infection or degenerative process.  VAOPGCPREC 4-2002.  For purposes of VA benefits, hazardous noise is recognized as external trauma which may cause harm. 

If a claimant establishes qualifying disease or injury during ACDUTRA or INACDUTRA, the claimant must still show the existence of a present disability and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service or the presumption of service incurrence for certain chronic diseases which are manifested within a specified time after separation from service, are not applicable in cases where there is no service defined as "active" and no disability for which service connection has been granted.  38 U.S.C.A. §§ 1111, 1112; 38 C.F.R §§ 3.304(b), 3.306, 3.307, 3.309.  The appellant contends that the disorders which are at issue in this appeal arose during active service or service in a reserve component, or during periods of active service in 1991 and 2001.  

For Persian Gulf Veterans, service connection may also be established when there are objective indications of qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117(a)(1)(A); 38 C.F.R. § 3.317(a).  The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1). 

For purposes of § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).  An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317(a)(2).

 There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R.  § 3.317(a)(2)(C).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. See 38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  See 38 C.F.R. § 3.317(b).

1.  Entitlement to service connection for chronic low back pain

In June 2007, the Veteran sought service connection for chronic low back pain.  That claim was denied in January 2008.  The Veteran timely disagreed in May 2008, and submitted a timely substantive appeal in April 2009, following a March 2009 statement of the case (SOC).  A supplemental statement of the case (SSOC) issued in January 2015 advised the Veteran that the claim for service connection for low back pain was "reopened."  However, the claims file reflects that no adjudicative action was taken after the Veteran submitted the 2009 appeal from the January 2008 decision.  As the 2009 appeal was timely, and the Board is unable to find any VA action on the claim after that timely appeal, it appears to the Board that this claim for service connection for low back disability arises from the Veteran's initial claim.  

The Veteran's service treatment records do not disclose that the Veteran incurred an injury in service to the low back.  Examinations and notations from 1986 to 1992 disclose that the Veteran denied back pain.  Periodic examination conducted in April 2001 disclosed that the Veteran denied back pain, and all body systems were assessed as normal.  

In September 2001, during a period of ACDUTRA, the Veteran complained of neck pain, radiating down the left arm and back.  The Veteran was treated for these symptoms during the period of ACDUTRA.  In January 2002, just prior to surgical treatment of the cervical spine complaints, low back pain was noted.  In March 2002, after surgical treatment of the cervical spine, it was again noted that low back pain was present.  No diagnosis was assigned initially for the low back symptoms.  Possible T1 radiculopathy was considered, as the Veteran complained of pain at the lower cervical spine and upper thoracic spine.  

Few private or VA treatment notes during the period from March 2002 to May 2006, when the Veteran underwent another cervical fusion, are available.  The available treatment notes focus generally on the Veteran's cervical spine complaints; the Veteran contends that he continued to complain of low back pain.  A May 2006 private evaluation notes that the Veteran reported neurologic abnormalities in the left leg, without bowel or bladder impairment.  In May 2006, the Veteran underwent another cervical spine discectomy and fusion (C3-4).  

Treatment records dated in 2007 to 2010 primarily discuss cervical spine concerns.  Radiologic examination of the lumbar spine in March 2009 discloses a finding of facet joint hypertrophy.  Late 2009 and 2010 outpatient notes reflect the Veteran's complaints of numbness in the lower extremities and pain in the low back.  

The Veteran first complained of low back pain while he was being evaluated in September 2001 for complaints of cervical spine pain.  Service connection has been granted for cervical spine disability.  Intermittent but chronic complaints of low back pain were noted during the following years, although no diagnosis was assigned for the Veteran's complaints of low back pain.  

No provider has opined that the Veteran's low back pain is unrelated to the service-connected cervical spine pain.  The Veteran's first complaints of low back pain were during a period of performance of duty which is considered active service for VA purposes.  Lumbar pain and lower extremity complaints arose during and were treated during a period of "active" service.  Complaints of low back pain increased after the Veteran underwent surgical treatment of cervical spine disease.  

The Veteran contends that low back pain has been chronic since his 2001 period of active service, and clinical notations are consistent with that contention.  No provider has expressed an opinion contrary to the Veteran's claim.  With resolution of any reasonable doubt in the Veteran's favor, service connection for a low back disability is warranted.  

2.  Claims for service connection for right upper lobe pleura disability and IBS

There is no indication in the service treatment records that the Veteran was treated for a lung disorder or gastrointestinal complaint during 1986 ACDUTRA or during the Veteran's period of active service in 1991.  

Persian Gulf Registry examination was conducted in February 1995.  At that time, radiologic examination of the lungs disclosed a 5 cm by 2 cm smooth mass in the pleura at the right lung, upper lobe.  The radiologist indicated that the mass appeared benign, and speculated that the mass was a fibroma.  Pulmonary functions testing conducted in March 1995 disclosed normal spirometry and lung volumes.  

There is no record that the Veteran required treatment for a lung disability or a GI disability during his period of active service in 2001.  

Private and VA treatment records dated from 2001 to 2008 disclose no treatment of a lung disorder or a GI disorder.  In March 2008, the Veteran was treated for abdominal pain.  Gastritis was the assigned diagnosis.  Private treatment notes dated in September 2012 reflect that the Veteran had "some" gastroesophageal reflux, with infrequent heartburn.  In May 2013, the Veteran's gall bladder was removed.  There is no evidence of treatment for lung disability or IBS after the Veteran's 2001 period of active service.

The Veteran must understand that, for purposes of Veteran's compensation, service connection is granted for a disability that develops at any time during a period of active service, or is later linked to the period of active service.  In contrast, if a disability develops while an individual is enlisted in reserve service, the disability may be compensated through VA only if the disability is manifested while the individual is actually performing reserve service.  In this case, there is no evidence that a lung disability or a GI disability was treated during a period of active service or while the Veteran was actually performing ACDUTRA or INACDUTRA.  In particular, the records which show that the Veteran was disabled by neck and back pain while performing ACDUTRA in 2001 disclose no complaint or treatment of a lung disability or a GI disability.  

In 1995, the Veteran underwent Persian Gulf Registry examination, and a pleural fibroma was noted.  There is no evidence that the Veteran was performing reserve service at the time of the examination.  There is no record that the Veteran was treated for or disabled by the pleural fibroma found on radiologic examination in 1995 during any period of active service, or that the Veteran was disabled by the pleural fibroma at a time when he was officially required to perform ACDUTRA or INACDUTRA.  

The Veteran contends that he has experienced lung disability and GI disability.  The 1995 Persian Gulf registry examination confirms that a benign fibroma was identified.  Clinical notes dated in 2012 and 2013 reflect that the Veteran provides a history of having been treated for Crohn's disease.  However, the Board is unable to locate evidence that any lung disability or GI disability was treated during the Veteran's active service in 1991 or in 2001, or were treated during any period of actual performance of military duties during ACDUTRA or INACDUTRA.  

The statutes governing compensation benefits do not authorize VA to award service connection for a disability which was present during a period of ACDUTRA or INACDUTRA unless the Veteran was actually disabled by the disability at a time when the Veteran was assigned to perform ACDUTRA or INACDUTRA.  There is no clinical record showing that the Veteran actually required treatment for lung disability or GI disability while he was performing ACDUTRA or INACDUTRA.  

The Veteran contends that pleural fibroma disability or GI disability for which he seeks service connection arose during his Persian Gulf service in 1991.  However, there is no evidence that a GI disability or a fibroma was diagnosed or treated in 1991, or during any period of ACDUTRA in 1992, 1993, 1994, or 1995.  

No provider has indicated that the pleural fibroma found in 1995 is related to the Veteran's Persian Gulf service.  Although the fibroma has not been biopsied to determine an exact diagnosis, the fibroma is not an "undiagnosed illness" as defined under the statutory provisions for compensating Persian Gulf Veterans.  38 C.F.R. § 3.117.  Rather, the evidence establishes that there is a specific lesion on radiologic examination.  The fibroma has not been linked to any qualifying chronic disability or medically-unexplained multisymptom illness.  The fibroma, in and of itself, is not a "chronic multi-symptom illness" as that term is defined by the terms of the governing statute and regulations.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.117. 

The Veteran asserts that he may have tuberculosis (TB).  There is no evidence that any provider has assigned a diagnosis of TB or that TB has been treated during any period of active service (1991, 2001) or any period of ACDUTRA or INACDUTRA.  

The Board assumes that the pleural fibroma discovered in 1995 was present during the Veteran's active service in 2001.  However, since the fibroma was already diagnosed prior to the 2001 period of service, service connection cannot be granted for the pre-existing disability unless there was "aggravation" of that disability during the period of service.  38 C.F.R. § 3.306.  In this case, no treatment record during or following the 2001 period of service reflects that the Veteran's pleural fibroma increased in size or severity during the 2001 period of service, or during any period of ACDUTRA or INACDUTRA since then.  Under these circumstances, there is no evidence of aggravation.

Similarly, there is no evidence that the Veteran was treated for or developed a GI disability during active service in 2001, or during any period of ACDUTRA or INACDUTRA since then.  The Veteran has been treated for hepatitis C and for a gall bladder problem, but these disorders are diagnosed, and are not symptoms of a multisymptom chronic disease.  

The Veteran contends that he has IBS, a chronic multisymptom disease which may be presumed related to service in the Persian Gulf.  However, there is no VA or private clinical evidence that a diagnosis of IBS has been assigned.  In contrast, there are numerous 2013 private clinical records reflecting diagnoses and surgical treatment of the gall bladder.  There is no evidence that the Veteran has an undiagnosed GI illness or a chronic multi-symptom GI disability.  The Veteran himself does not contend that gall bladder removal (cholecystectomy) in 2013 was related to his military service, or any incident thereof. 

Although certain diseases may be presumed related to Persian Gulf service, a fibroma or disability of the pleura of the lungs is not among the diseases which may be presumed related to active Persian Gulf service.  Gall bladder disease is likewise not among the disabilities which may be presumed service-connected in a Persian Gulf Veteran.  

In this case, there is no evidence in the service treatment records that a fibroma of then pleura or a GI disability was manifested during active duty or during actual performance of any duty for training, either ACDUTRA or INACDUTRA.  There is no evidence that the Veteran has an undiagnosed or chronic multisymptom lung or GI disorder.  There is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claims must be denied.  

3.  Claim for effective date prior to December 4, 2007, for service connection for cervical spine disability

Historically, VA received a claim for service connection for several disabilities from the Veteran on June 26, 2007.  The evidence establishes that the Veteran's June 26, 2007 claim was his original (first) claim for service connection for any disability.  The Veteran specified that he was seeking service connection for "chronic low back pain."  

By an October 2007 request, the RO requested that the Veteran be examined for "residuals, cervical spine surgery."  The Veteran was afforded VA examination in December 2007.  Service connection for a cervical spine disability was granted by a rating decision issued in January 2008.  Cervical spine disability was evaluated as 20 percent disabling, effective from December 4, 2007.  

In March 2008, the Veteran indicated in a telephone contact that he believed he was entitled to benefits based on when he submitted his claim rather than based on when the VA examination was conducted.  The RO explained, in a March 2009 statement of the case (SOC) that the original claim did not specify that the Veteran was seeking service connection for a neck disability, and that the RO inferred that claim.  Therefore, the RO reasoned, the proper effective date was from the inference of the claim, rather than from the date the Veteran first submitted his original claim for service connection.

The Board agrees that the Veteran's initial claim in June 2007 did not specifically identify that the Veteran was seeking service connection for a neck disability.  However, VA's October 2007 request for VA examination for the Veteran reflects that the claim for service connection for a neck disability had already been inferred at that time, perhaps based on review of service treatment records; the records which led to the inference of a claim for service connection for neck disability are not specifically identified.  

The effective date of an award based on an original claim "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  In general, the effective date for an award of benefits will be based on the date of the claim that resulted in that award.  See Williams v. Principi, 15 Vet. App. 189, 195 (2001) (en banc), aff'd, 310 F.3d 1374 (Fed. Cir. 2002); Lalonde v. West, 12 Vet. App. 377, 380 (1999).  

In this case, the RO assigned the effective date for the inferred claim based on the rating decision.  The RO did not identify when it first inferred the claim.  As noted above, the RO inferred the claim before it submitted the October 2007 request for VA examination.  The RO did not explain what document or evidence resulted in the inferred claim.  The record before the Board does not establish when the document or evidence that resulted in the inferred claim was received.  

In the absence of evidence dating the "date of receipt" of the inferred claim, the Board finds that the logical date for "receipt" of the claim must be the Veteran's original claim and the documents received with that claim.  Resolving the "date of receipt of the application" for service connection for neck disability in the Veteran's favor, the Board finds that the grant of service connection for cervical spine disability is properly the date of the receipt of the Veteran's June 2007 claim, stamped as received June 26, 2007.  The Board notes that June 26, 2007, was the date of receipt of the claim by VA.  By law, a Veteran is not entitled to an award prior to the date of receipt of the claim for the benefit awarded.  No award of service connection for cervical spine disability prior to June 26, 2007 is authorized by law.  Service connection may be awarded as of the date of the claim, that is, June 26, 2007, but no earlier effective date is warranted.

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  In light of the favorable decisions with respect to the Veteran's claim for service connection for a chronic low back disability and for an effective date prior to December 2007 for service connection for a cervical spine disability, no further discussion of VA's duties to the Veteran with respect to those claims is required.

After the Veteran submitted his June 2007 claim for service connection for right lung, upper lobe, pleural disability and for IBS, a letter issued in July 2007 notified the Veteran of the criteria for establishing service connection.  A letter issued in October 2008 advised the Veteran of the criteria for service connection for a pleural disability.  The December 2008 rating decision set forth in detail the criteria for service connection where a period of ACDUTRA or INACDUTRA is claimed as the basis for an award of service connection.  The Veteran and his representative have not identified any prejudice to the Veteran from lack of notice, nor does the record reveal such.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's service treatment records and reserve treatment records and service personnel records, including reserve personnel reocrds, have been obtained.  VA and private treatment records are associated with the claims files.  The Veteran submitted Freedom of Information Act (FOIA) requests to obtain a copy of his records in 2011 and 2012.  The Veteran has submitted numerous statements and has participated in the claims process.

The Veteran was not afforded VA examination to obtain medical opinion as to the onset and etiology of IBS or a right lung pleural disability.  If the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service, VA has a duty to provide examination.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is no medical evidence that the Veteran reported or was treated for a pleural disability or IBS during any period of active duty.  There is no evidence that he was disabled by a pleural disability or IBS during any period of ACDUTRA or INACDUTRA, nor does the evidence so contend.  Under the circumstances, there is no duty to afford the Veteran an examination or to Remand the claims to seek evidence.  38 C.F.R. § 3.159(c)(4).  

The Board finds that no additional notice or assistance is required with respect to the claims denied in this decision.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

The appeal for service connection for chronic low back pain is granted.

The appeals for service connection for right upper lobe pleura disability (claimed as TB) and for IBS are denied.

An effective date of June 26, 2007, for a grant of service connection for cervical spine disability, is awarded.


REMAND

The Veteran's cervical spine disability is initially evaluated as 20 percent disabling under Diagnostic Code (DC) 5237 prior to April 25, 2012, and as 60 percent disabling under DC 5243 from April 25, 2012.  The RO must consider that claim.  
The Board notes that the RO did not consider evaluation of cervical spine disability under DC 5243 prior to April 25, 2012, because the VA examiner who conducted the December 2007 VA examination was not directed to consider whether IVDS was present, or might appropriate be used to evaluate the Veteran's disability, given that he had undergone two cervical spine discectomies.  The Veteran should be afforded an additional opportunity to establish the number and duration of "incapacitating" episodes prior to April 25, 2012, to include the number of such episodes prior to December 2007.  

The rating criteria for evaluation cervical spine disability specify that neurologic disabilities are separately rated, if compensable.  VA examination in December 2007 disclosed decreased sensation to touch and other neurologic abnormalities, in the upper extremities.  Some providers and examiners have assigned a diagnosis of radiculopathy of the upper extremities.  In determining the appropriate initial evaluation for cervical spine disability, the RO must consider whether the Veteran had a separately-compensable neurologic disability at any time during the pendency of the appeal.  

The Veteran was afforded VA examinations of the neck in December 2007 and in June 2014.  Since no VA examination was afforded for that lengthy period of time, the Veteran's rating during that interval must be based on VA and private treatment records covering that period.  More complete VA clinical records must be obtained, including the records of inpatient hospitalizations for disabilities other than the cervical spine.  

In this regard, the Board notes that it is unable to locate VA clinical records from VAMC Northern California Healthcare System (Martinez).  The RO should review the electronic record to verify that those clinical records, listed in the January 2015 supplemental statement of the case (SSOC) are associated with the record on appeal.  

If possible, the Veteran himself should submit these records simply to expedite his case.  The Board wants all pertinent records. 

The TDIU claim must be deferred until the initial evaluation for cervical spine disability is adjudicated.  Then, the TDIU claim should be developed, and the Veteran should be afforded an opportunity to submit additional evidence and argument.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA clinical records, inpatient and outpatient, for the period from December 2007 to April 2012 pertinent to back or neck pain which are not already associated with the claims file.  Obtain current VA clinical records from June 2014 to the present.  

Review the VA clinical records associated with the claims file to verify that VA clinical records have been obtained from each treating VA facility, including the facility in Martinez.

2.  Afford the Veteran an opportunity to submit or identify any private VA clinical records from June 2007 to the present which are not yet associated with the claims file.

3.  If the clinical records associated with the claims file provide insufficient evidence for an initial rating for the Veteran's cervical spine disability at any time during the pendency of the appeal, request additional development or medical opinion, if needed.

4.  After adjudication of the claim for an increased initial rating for cervical spine disability, develop and adjudicate the claim for TDIU, and issue any required notice.

5.  Following completion of the above, review the evidence and determine whether any claim on appeal may be granted.  If not, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Each claim for which substantive appeal has been perfected should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


